Promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status (short presentation)
The next item is the report by Emilie Turunen, on behalf of the Committee on Employment and Social Affairs, on promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status.
Mr President, I stand here today as a young politician and as a rapporteur with an appeal to make. Over the last year, more and more of my friends have become unemployed. These are motivated young people, who want to contribute to society, but who instead have to take their place at the back of the unemployment queue because there are no jobs. There are millions of examples of these young people in Europe, and their numbers are growing. With this own-initiative report, therefore, the European Parliament is placing itself at the top of a new agenda. We want to eradicate youth unemployment. We refuse to allow youth unemployment to take hold of a whole generation, and we will insist on helping young people to get off the ground with training and employment.
Statistics show that around 5.5 million young people under 25 in the EU have become unemployed and therefore, young people are hit twice as hard as the population in general.
The reason that I am particularly concerned about youth unemployment is that there is a risk of it leaving a lifelong scar on the individual and on society. We are only too well aware of the consequences of allowing things to carry on as they are from the example of the 1980s, when we lost a generation to long-term unemployment, benefits and social exclusion. That is far too high a price. However, it is not only about economic forecasts; it is about real flesh-and-blood people. It is about young people with high hopes for themselves, who feel that they are not good enough. Young people who will find it difficult to get back into the labour market if we do not give them a helping hand now.
We, as the European Parliament, are therefore asking all Member States to prioritise the combating of youth unemployment and we are asking them to invest in education. Therefore, it is also vital that, as a strategic priority, the EU focuses on joint strategies right now. We need an integrated and ambitious approach with a combination of education, economic, employment and social policies. We have this at local, national and European level.
With this own-initiative report, the European Parliament is sending a number of specific proposals to the Commission, the Council and the Member States. Allow me to highlight a couple of the more important ones:
1. We are proposing a European Youth Guarantee, which will ensure that every young person under 25 will experience a maximum period of 4 months' unemployment, after which they are to be offered a job, a training course or a chance to upskill.
2. We are proposing a European quality charter for academic interns, which is intended to ensure that internships are completed in conjunction with education and that the interns are not used as cheap labour. At the same time, we are proposing more and better apprenticeships for young people during vocational training.
3. We are proposing that all Member States in the EU establish taskforces for combating youth unemployment, and also that the EU should jointly set up a taskforce for coordination, knowledge-sharing and new initiatives.
4. We are proposing that more resources be provided for the European Social Fund, and we want to earmark 10% - a minimum of 10% - of this fund for projects targeting young people.
We also want to ensure that we put a stop to the discriminating practice on the labour market of young people, purely on grounds of their age, being denied access to social services and a proper wage.
These proposals, and all of the other proposals in the report, represent our attempt to turn the youth crisis in Europe around. With the right policies and investments, we can transform the European labour market and create a better future for the young people of Europe. Here in the European Parliament, we are prepared to do our part to create more jobs and better apprenticeships and internships. In the European Parliament, we are prepared to make a difference for the young people of Europe.
(RO) Unemployment among young people under 25 has passed the 5 million mark at European Union level, equivalent to a rate of roughly 20%.
Due to the harsh economic climate, young people are now encountering even more problems in finding a decent job. This is why I believe that Member States must promote the active integration of young people into society and the labour market. However, this cannot be achieved without sound, good quality education.
The potential of young people is a resource which is not used sufficiently. Against the background of demographic changes, they can make an active contribution to strengthening social welfare systems.
Finally, I wish to draw your attention to the situation of young people in rural areas. According to the statistics, they are disadvantaged. They find it more difficult to find a job than young people living in an urban environment.
(PL) Mr President, the mobility and education of young people are budgetary priorities of the European Parliament for 2011. Only a few weeks ago, here in this Chamber, we adopted our mandate for negotiation of the European Union budget for 2011. For me, the Turunen report shows very clearly how much these very areas - the mobility and education of young people - require increased attention and active measures.
It should be emphasised that Mrs Turunen's report is further evidence which confirms the key significance of ensuring the right conditions for education and supporting all practical forms of the mobility of young people in order to implement the 2020 strategy. Facilitating young people's entry to the labour market is also an essential measure for reducing the overall unemployment rate in European Union Member States - unemployment, which is the greatest difficulty and barrier to economic growth. It is all the more important that the European Union budget which is negotiated should include appropriate resources for implementing the objectives described in the report.
(PL) Mr President, unemployment is a problem which has affected the European Union particularly badly in recent years, and it has been made worse by the economic crisis. The problem is worse still when it affects increasing numbers of young people - people who are finishing their education at school or university and who want to begin supporting themselves. Apart from the severe social and psychological consequences which unemployment has for a young person, the massive scale of this phenomenon also has extremely detrimental effects on the economies of the countries concerned. We must not allow successive generations of EU citizens to have to face the spectre of social discrimination and an atrocious economy, so we must do everything in our power to guarantee young people a solid education and work experience as well as fair earnings, to ensure that they have dignified living conditions and a good start to their adult life.
(IT) Mr President, ladies and gentlemen, I would like to thank Mrs Turunen on her work. As all the statistics sadly remind us, in all countries of the European Union without exception, the people worst hit by the crisis were those with temporary jobs, women and immigrants.
Those with temporary jobs are mostly young people and so there is a shocking percentage, which has not been seen for a very long time, of young people unable to find a job. The slow levels of growth which many expect to last at least two years and the fact that old people are staying in work for longer due to pension system reform, of which all are aware, mean that this problem is destined to increase in the coming years.
For this reason, the work accomplished is very important and I believe that it is essential that each Member State considers youth unemployment as a specific issue to be addressed with interventionist policies.
(EL) Mr President, in this very good own-initiative report by Mrs Emilie Turunen, on which I congratulate her, the European Parliament calls for a better employment strategy from the Council and the Commission. It does so for a very simple reason: young people need Europe, but Europe also needs young people.
It is a two-way relationship, but it is extremely important and it must function for one very simple reason: if this relationship does not function, both sides will be the poorer for it. Although young people have all of their life ahead of them and will have second and third chances, Europe is quite old and will not have another chance in these difficult times of economic crisis.
(PT) Mr President, as this report demonstrates, young people are finding it increasingly more difficult to find jobs, which is a very serious situation.
Unemployment amongst young people is already, on average, over 21% in the European Union, but it is even higher in some countries, and it is becoming ever more difficult for young people to complete their studies and find a job where they have rights and a job with a respectable salary. Generally, they are offered work placements, which are often unpaid, exploiting young people and their need to find work. Even these placements are unpaid and, when they are given a job, it is temporary and poorly paid, and they have no rights.
This situation is unacceptable, so there must be policies in place to prevent such exploitation from continuing, creating jobs for young people, but also protecting the rights they do have.
(IT) Mr President, ladies and gentlemen, it is absolutely essential to help and guide young people into the world of work. School is not enough to train the workers of the future; instead, we should promote apprenticeships in businesses.
Fighting unemployment, particularly among young people, is one of the most important challenges facing the European Union. Exactly for this reason we must be careful not to ask too much - for example in the fight against climate change - from businesses, since if they decide to close, then there is no future for our workers. Instead, let us concentrate on fighting imports of low-cost goods from third countries which do not respect our rules and workers' rights, particularly in the case of child workers.
(DE) Mr President, it has become clear who has been really hard hit by the ongoing economic situation in the EU: young people under the age of 25, who have an unemployment rate of 21.4%. This is twice as high as the overall unemployment rate in the EU. Young unemployed people will also suffer the consequences of their unemployment later in life. In addition, youth unemployment has significant, negative social and economic effects on our society, in particular, on economic growth. Young people represent our future. We must give them a fair chance, for example, by investing in better education and training in order to provide them with a solid foundation for their future lives.
(DE) Mr President, the young people of Europe need clear prospects. This report is the first step in the right direction. They need the prospect of a secure future that will end their financial dependency on other people and allow them to be self-sufficient.
The entry into the world of work plays an important role in this respect and internships can often make this step easier. However, internships are all too frequently abused. Therefore, we need a legal framework that protects committed young men and women and also ensures that the internships they complete are of good quality. An internship must be seen as part of a young person's training process and not as an opportunity for employers to find cheap labour. Motivated and committed young men and women must not be exploited and discriminated against in this way or in other ways. We must take decisive measures to counteract age discrimination, because the young people of Europe represent our future. We must protect and support them.
(PL) Mr President, I, too, have carefully read the report drafted by Mrs Turunen, and I must say it is an extremely complicated problem. Unemployment among young people has two aspects.
Firstly, what we should do so that those who have completed education or training can really find jobs. All policies which the European Union has at its disposal should help achieve this, including agricultural policy. When reforming the common agricultural policy, we should take care that appropriate programmes, projects and funding for these objectives are given a place in the overall European Union budget.
The second matter concerns social projects which will enable young people to develop their home situation and also provide them with a high standard of public services. I am thinking here of schools, nursery schools and crèches. There is a great shortage of these even in very large cities, not to mention small towns and villages throughout the European Union.
Mr President, youth unemployment is a travesty in the European Union at this time. It is an absolute tragedy that 20% of young people are unemployed. Many of them are highly educated, fully qualified and mad for work, but they cannot get jobs because they are paying for the sins of others - the sins of financial terrorists, greedy speculators, overpaid bankers, golf-playing non-performing regulators. Young people cannot get jobs as a result.
We have got to do something about it. We have got to create internships for them and give them jobs. They do not have to be highly paid jobs and they do not even have to be full-time jobs, but certainly these young people need to start working because, the longer a person stays without work, the more difficult it is to become a good worker. We have got to take action now. If we do, we will be doing a great service to the youth of this Union and it will remembered for evermore.
(FR) Mr President, Commissioner, ladies and gentlemen, I very much welcome the adoption of this text by the Committee on Employment and Social Affairs. Given that we are currently in the process of negotiating the EU budget for 2011, the vote on this report comes at precisely the right moment. In fact, Parliament has expressed its desire to make policies relating to young people a priority. We welcome this move. However, such policies should not be limited to the issue of youth mobility. They should also relate to young people's rights. That is precisely the issue at stake here.
The exploitation of interns is a cause for concern and gives rise to the risk of creating a parallel labour market for young people. The precarious position of young interns who undertake internships in places where they later may stand a chance of being hired is harming the European economy, particularly with respect to the funding of social security systems.
In this regard, I welcome the fact that my amendment, which seeks to include measures to guarantee decent working and living conditions for interns, has been included in this report. In my view, this report represents a step towards establishing a real European statute for interns.
(SK) So, a token young person at last. Youth unemployment is actually averaging around 21% in the European Union at the moment, but in some countries, is as high as around 40%, which is an enormous number, and surely needs be halted.
Young people are the most vulnerable group in society at the moment because, if you cannot find work, you cannot live independently, and so young people are not starting families, which has a bearing on the EU's demographic problem. However, we need to give real help to young people - not just to talk about doing something, but to take real steps that will make a difference.
It is also necessary to bear in mind that, in a time of global economic crisis, cutting spending on education is surely the most stupid path to take, as this will only ensure that we have an ignorant population in the future.
Vice-President of the Commission. - Mr President, let me start by thanking your rapporteur, Ms Turunen, for her report, which is very timely. As was highlighted by several speakers, it is very clear that the young generation has been particularly badly affected by the economic crisis and the unemployment rate for young people is clearly unacceptable. We cannot waste the talent of our young people, where every fifth young European is without a job or without appropriate prospects.
The Commission therefore is particularly pleased, as am I personally, by the very good title of this report, because it is very clear that we need better-quality jobs for young people and that they need to get appropriate work experience. Where and how better to get work experience than through high quality apprenticeships or internships? I therefore fully agree that these forms of training at the workplace should be used properly and should not replace regular jobs, as was highlighted by several speakers.
Full appreciation of the negative impact of the economic crisis on the young generation was fully reflected in the Commission's proposal for the EU 2020 strategy. It is not a coincidence or an accident that two of the key targets for the Europe 2020 strategy are dealing with young people, and dealing with the importance of better education, ensuring that a higher proportion of the young generation have a university diploma and reducing the proportion of young pupils who are not able to complete primary or secondary education.
The Commission will therefore come with a concrete proposal in order to assist Member States in reaching these targets. We will present our flagship initiative on 'Youth on the Move' in September and we will put the emphasis on the development of fully integrated policies, bringing together education, training and employment.
The objective will be to establish a framework at EU level for promoting youth employment, including through policies to ensure that young people are equipped with the skills and competences they need and that are required by the labour market by means of specific actions to help young people get a first job and to ensure that they move upwards once in the labour market.
We will present measures on how to support young entrepreneurs and increase the self-employment of young people, and we would suggest targeted actions for young people with no or low qualification to help them to move into the labour market.
As I said at the beginning, I agree with the speakers that we have to find concrete and positive measures to stop the waste of young talent and energy and to help young people in Europe. I am sure that, with the support of the European Parliament, we will find an appropriate recipe to overcome this very serious crisis.
The debate is closed.
The vote will take place tomorrow, Tuesday, 6 July, at 12:00.
Written statements (Rule 149)
Unemployment rates among young people are rising rapidly worldwide, and currently there are few opportunities for young people to obtain regular permanent employment. Young people entering the labour market are discriminated against on the basis of age, and I welcome what the report contains regarding access for young people to the labour market being encouraged.
I particularly welcome the proposal to create more jobs by encouraging employers to invest in young people. Ongoing training and instruction are extremely important for giving young people better access to the labour market, and the third level education sector is very valuable in this regard.
Internships and apprenticeships must be encouraged, to ensure that there is no exploitation involved and that young people are able to cover basic living expenses and enter the labour market in future without being discriminated against in any way. The Council, the Commission and the Member States must make contact with young people so that their needs and priorities can be taken into account when policy is being drafted.
The worryingly high percentage of young people out of work - double the general EU unemployment rate - reflects how difficult it is for young people to find work, a trend which has been significantly exacerbated by the recession. The current young generation, suffering a disproportionate impact from the economic crisis, are at risk of social exclusion. More than 5.5 million young people without work face poverty and hardship after leaving school. Young people are forced to accept precarious jobs, with low salaries and reduced social insurance cover, which affects their health and safety in the workplace. A higher level of vulnerability is being witnessed in rural areas where, in countries like Romania, poverty, unemployment, starting work at an early age and dropping out of school are ruining the futures of countless children and young people.
In addition to the strategies we have for economic recovery and creating jobs, adapting the education system to avoid producing a conveyor belt of unemployed young people and combating illegal employment and exploitation of young people, I believe that a European Youth Guarantee must be established, providing every young person with the right to be offered a job or a combination of work and additional training, after being unemployed for four months.
The economic recession has resulted in a huge rise in the youth unemployment rate, making it one of the most urgent problems facing Europe. At the moment, there are more than 5.5 million young people under 25 who are unemployed, equivalent to a rate of 21.4%, which is double the general unemployment rate. Previous recessions have proven that young people are worst affected as they are the last to be taken on and, in many cases, the first to be dismissed.
Many young people, especially in southern Europe, work on short-term contracts, making it easy for them to be dismissed during times of crisis.
The European Commission must increase the European Social Fund's funding, allocate at least 10% of this fund to projects aimed at young people and facilitate access to this fund.
I think that the most important issues which can be dealt with at EU level to help young people are: the European Quality Charter on Internships, which will ensure that in cases where practical experience is incorporated in education systems, certain conditions are respected, and the introduction of a European Youth Guarantee, which will guarantee every young person in the EU the right to be offered a job after being unemployed for a maximum of four months.
Young people are Europe's future, but they are one of the most vulnerable groups in society, especially during the current economic and financial crisis. The rate of youth unemployment is nearly 30% in southern and eastern Europe. Young people must benefit from greater opportunities in education and employment and from an improvement in the mechanisms promoting social inclusion and active participation in society.
Member States must take the following action to help create a 'Europe of the young generation' on the labour market: provide a smooth transition between the education system and labour market by promoting and supporting measures such as paid internships and professional guidance; provide young people and young mothers with access to the labour market and social welfare facilities; encourage employers to offer stable, long-terms jobs to young people and a wage which reflects their level of effort and their professional and intellectual capabilities; protect young people from contracts which contain clauses placing them in a precarious position in relation to their employer. It is time for the well-being of young people to be promoted and for them to be provided with a civilised, truly European working and living environment.